                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE                )
OF THE N.A.A.C.P., DEMOCRACY              )
NASHVILLE-DEMOCRATIC                      )
COMMUNITIES, THE EQUITY                   )
ALLIANCE, and ANDREW                      )
GOODMAN FOUNDATION,                       )
                                          )          Case No. 3:19-CV-00365
        Plaintiffs,                       )          Judge Aleta A. Trauger
                                          )
v.                                        )
                                          )
TRE HARGETT, in his official capacity )
as Secretary of State of the State of     )
Tennessee, MARK GOINS, in his             )
official capacity as Coordinator of       )
Elections for the State of Tennessee,     )
HERBERT SLATERY III, in his official )
Capacity as Attorney General of the State )
of Tennessee, the STATE ELECTION          )
COMMISSION, and DONNA                     )
BARRETT, JUDY BLACKBURN,                  )
GREG DUCKETT, MIKE                        )
MCDONALD, JIMMY WALLACE,                  )
TOM WHEELER, and KENT                     )
YOUNCE, in their official capacities as )
members of the State Election             )
Commission,                               )
                                          )
        Defendants.                       )


       MEMORANDUM OF LAW IN SUPPORT OF THE MOTION TO DISMISS


       The Attorney General, on behalf of the above-captioned defendants, in their official

capacities only, moves this Court to dismiss Plaintiffs’ Complaint (DE 1) pursuant to Fed. R. Civ.

P. 12(b)(1) and (6) for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted. Plaintiffs challenge certain provisions of Public Chapter 250 (the “Act”) on


                                                1

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 1 of 22 PageID #: 132
grounds that the Act allegedly violates the First and Fourteenth Amendments to the United States

Constitution. As set forth below, this matter should be dismissed because Plaintiffs have failed to

demonstrate ripeness and standing to challenge the Act; the Complaint is thus non-justiciable and

deprives this Court of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Further, Plaintiffs’

challenges fail as a matter of law as the Act neither violates the United States Constitution nor is

unconstitutionally vague. Fed. R. Civ. P. 12(b)(6).

                                        BACKGROUND

       Except where noted, the following recitation of facts is taken from Plaintiffs’ Complaint

solely for the purposes of this Motion to Dismiss. Facts adduced from Plaintiffs’ Complaint are

not otherwise admitted. This motion to dismiss will confine its scope to the plain language of

Public Chapter 250 and not the Complaint’s characterizations of it.

       On May 2, 2019, Governor Bill Lee signed the Act into law. As pertinent to the allegations

of the Complaint, the Act provides for the creation of three new sections in Title 2, Chapter 9 of

the Tennessee Code.

       The first new section, Tenn. Code Ann. § 2-2-142, provides:

               (a) A person or organization who has not been designated by the
               county election commission under § 2-2-111 and who conducts a
               supplemental voter registration drive in which the person or
               organization attempts to collect voter registration applications of
               one hundred (100) or more people must comply with the following
               conditions: (1) Prior to conducting a voter registration drive, the
               person or agent of an organization shall:

               (A) Provide the coordinator of elections with the name, address, and
               contact phone number of the person conducting the voter
               registration drive or the names, addresses, and contact phone
               numbers of the officers of the organization conducting the voter
               registration drive;

               (B) Provide the names of the county or counties in which the voter
               registration drives will be held;

                                                 2

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 2 of 22 PageID #: 133
         (C) Complete training, which is administered by the coordinator of
         elections, on the laws and procedures governing the voter
         registration process;

         (D) File a sworn statement stating that the person or organization
         shall obey all state laws and procedures regarding the registration of
         voters; and

         (E) Ensure that individuals, whether volunteer or paid, who conduct
         voter registration drives for an organization have completed the
         training administered by the coordinator of elections; and

         (2) The person or organization shall deliver or mail completed voter
         registration forms within ten (10) days of the date of the voter
         registration drive; provided, that if the date of the voter registration
         drive is within ten (10) days of the voter registration deadline, the
         completed forms must be delivered or mailed no later than the voter
         registration deadline.

         (b) Any person or organization conducting a voter registration drive
         is prohibited from copying, photographing, or in any way retaining
         the voter information and data collected on the voter registration
         application, unless the applicant consents. However, the social
         security number provided on the voter registration application is
         confidential and must not be retained by any person other than
         election officials in their official capacity.

         (c) No person or organization shall employ or compensate any
         person, nor shall any person receive any wages or compensation for
         registering voters based on the number of voters registered. Nothing
         in this section prohibits a person from being paid on an hourly or
         salaried basis to register voters.

         (d) No person or organization shall establish quotas or a minimum
         number of completed voter registration forms to be collected by
         individuals conducting a voter registration drive.

         (e) The coordinator of elections may adopt policies or procedures to
         effectuate the provisions of this section, including, but not limited
         to, a form on which the required information may be provided and
         certified by interested parties. The form adopted by the coordinator
         of elections may be provided electronically. The coordinator of
         elections shall, at a minimum, offer the training online and shall not
         charge a fee for the training.



                                            3

Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 3 of 22 PageID #: 134
              (f) Any person who intentionally or knowingly violates any
              provision of this section commits a Class A misdemeanor and each
              violation constitutes a separate offense.

              (g) This section does not apply to individuals who are not paid to
              collect voter registration applications or to organizations that are not
              paid to collect voter registration applications and that use only
              unpaid volunteers to collect voter registration applications.

Pub. Ch. 250, § 1.

       The second new section, Tenn. Code Ann. § 2-2-143, provides:

              (a) lf any person or organization conducts voter registration drives
              under § 2-2-142 and, within a calendar year, files one hundred (100)
              or more incomplete voter registration applications with one (1) or
              more county election commissions, the person or organization is
              subject to a civil penalty under the procedures of this section.

              (b) For purposes of this section, "incomplete voter registration
              application" means any application that lacks the applicant's name,
              residential address, date of birth, declaration of eligibility, or
              signature. A person or organization who collects an application that
              only contains a name or initial is not required to file the application
              with the election commission.

              (c)

              (1) The state election commission may impose a civil penalty for a
              violation of this section as provided in this subsection (c).

              (2) The county election commission shall file notice with the state
              election commission, along with a copy of each voter registration
              application deemed to be incomplete and identifying information
              about the person or organization that filed the incomplete
              applications.

              (3) The state election commission shall review each voter
              registration application presented by the county election
              commission and shall make a finding on the number of incomplete
              forms filed. Based on the finding, the state election commission may
              impose civil penalties for Class 1 and Class 2 offenses. The state
              election commission may combine the number of incomplete forms
              filed by a person or organization in multiple counties when
              determining the total number of incomplete forms filed.



                                                 4

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 4 of 22 PageID #: 135
              (4) As used in this section

              (A) "Class 1 offense" means the filing of one hundred (100) to five
              hundred (500) incomplete voter registration applications. A Class 1
              offense is punishable by a civil penalty of one hundred fifty dollars
              ($150), up to a maximum of two thousand dollars ($2,000), in each
              county where the violation occurred; and

              (B) "Class 2 offense" means the filing of more than five hundred
              (500) incomplete voter registration applications. A Class 2 offense
              is punishable by a civil penalty of not more than ten thousand dollars
              ($10,000) in each county where the violation occurred.

              (5) For any offense, the state election commission shall send, by
              return mail, receipt requested, an assessment letter to the person or
              organization in a form sufficient to advise the person or organization
              of the factual basis of the violation, the maximum penalty and the
              date a response to the letter must be filed. Failure to timely claim an
              assessment letter sent by return mail, receipt requested, constitutes
              acceptance of the assessment letter.

              (6) To request a waiver, reduction, or to in any way contest a penalty
              imposed by the state election commission, a person or organization
              shall file a petition with the state election commission. Such petition
              may be considered as a contested case proceeding under the
              Uniform Administrative Procedures Act, compiled in title 4, chapter
              5.

              (d) Penalties imposed under this section by the state election
              commission must be deposited into the general fund of the county
              or counties in which the violation occurred. When there are multiple
              counties involved, the penalty money must be divided pro rata based
              on the number of incomplete registration applications submitted in
              each county.

              (e) This section does not apply to individuals who are not paid to
              collect voter registration applications or to organizations that are not
              paid to collect voter registration applications and that use only
              unpaid volunteers to collect voter registration applications.

              (f) The state election commission may promulgate rules and
              procedures to implement the provisions of this section.

Pub. Ch. 250, § 2.

       The third new section, Tenn. Code Ann. § 2-19-145, provides as follows:

                                                 5

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 5 of 22 PageID #: 136
         (a)

         (1) A public communication regarding voter registration status made
         by a political committee or organization must display a disclaimer
         that such communication is not made in conjunction with or
         authorized by the secretary of state.

         (2) As used in this subsection (a), "public communication" includes
         communications made using newspapers or magazines, mass
         mailings, phone bank or text messages, electronic mail systems, or
         websites.

         (b)

         (1) A person or organization that establishes a website for voter
         registration purposes must display on such website a disclaimer that
         the voter registration is not made in conjunction with or authorized
         by the secretary of state.

         (2) A person or organization that establishes a voter registration
         website and captures or collects the voter's information or data must
         disclose on the website the person's or organization's name and the
         purpose for which the voter information is captured or collected.

         (3) Voter registration includes any method by which a voter may
         attempt to register to vote or change information on an existing voter
         registration.

         (c)

         (1) A person or organization that establishes a voter lookup website
         must display on such website a disclaimer that the voter lookup is
         not made in conjunction with or authorized by the secretary of state.

         (2) A person or organization that establishes a voter lookup website
         and captures or collects the voter's information or data must disclose
         on the website the person's or organization's name and the purpose
         for which the voter information is captured or collected.

         (3) Voter lookup includes any method by which a voter may check
         the voter's registration status or polling location.

         (d) The disclaimer must be clear and conspicuous and prominently
         placed. A disclaimer is not clear and conspicuous if it is difficult to
         read or hear, or if its placement can be easily overlooked.

                                           6

Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 6 of 22 PageID #: 137
               (e) Any person who intentionally and knowingly violates any
               provision of this section commits a Class A misdemeanor and each
               violation constitutes a separate offense.

               (f) This section does not apply to a county election commission
               website.

Pub. Ch. 250, § 6.

       Each of these new sections will take effect on October 1, 2019. Pub. Ch. 250, § 9.

       On May 2, 2019, Plaintiffs filed their Complaint seeking a declaration that provisions of

the Act violate the First and Fourteenth Amendments and an injunction prohibiting enforcement

of the Act. (DE 1, p. 37-38).

                                           ARGUMENT

       Actions are subject to dismissal when the court lacks subject-matter jurisdiction over the

claims. Fed. R. Civ. P. 12(b)(1). When a defendant challenges the court’s exercise of subject-

matter jurisdiction, the plaintiff bears the burden of establishing it. Moir v. Greater Cleveland

Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990).

       Actions are also subject to dismissal for failure to state a claim upon which relief may be

granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6) motion, the Court should

“construe the complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471,

476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). However, this

deference to the allegations in the complaint is not without limits. First, the Court “need not accept

as true legal conclusions or unwarranted factual inferences.” Kottmyer v. Maas, 436 F.3d 684, 689

(6th Cir. 2006). Second, a plaintiff must plead facts that make his or her right to relief more than

merely speculative. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Simply pleading facts



                                                  7

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 7 of 22 PageID #: 138
that are consistent with a defendant’s liability or that permit the court to infer misconduct is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The plaintiff must plead “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678.

        Generally, the Court is limited to facts contained in the pleadings when deciding a motion

to dismiss. Fed. R. Civ. P. 12(d). However, a court may properly consider documents that are

referred to in a complaint that are central to the plaintiff’s claims. Armengau v. Cline, 7 Fed. Appx.

336, 343-44 (6th Cir. 2001). Additionally, a court may consider public records and matters of

which the court may take judicial notice without converting a Rule 12(b)(6) motion to dismiss into

a Rule 56 motion for summary judgment. Id.; Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th

Cir. 2008).

I.      THE COURT LACKS SUBJECT-MATTER JURISDICTION OVER PLAINTIFFS’
        COMPLAINT.

        The threshold issue in every case filed in the federal courts is whether the court has

jurisdiction to hear the case. Evans v. Allen, No. 3:13-CV-480-TAV-CCS, 2014 WL 585392, at

*1 (E.D. Tenn. Feb. 14, 2014). Under Article III of the United States Constitution, federal courts

have jurisdiction only over those claims which present actual “cases and controversies”—those

which are “capable of resolution through the judicial process,” or “justiciable.” Flast v. Cohen,

392 U.S. 83, 95 (1968). Standing is “an essential and unchanging part” of a federal court’s Article

III jurisdiction. Hooker v. Sasser, 893 F.Supp. 764, 766 (M.D. Tenn. 1995) (quoting Lujan, 504

U.S. at 560). Ripeness, also drawn from Article III limitations on judicial power, is another

prerequisite for justiciability. Nat’l Park Hospitatlity Assn. v. Dep’t of the Interior, 538 U.S. 803,

807-808 (2003).

        As Plaintiffs have failed to demonstrate standing and ripeness, this Court lacks jurisdiction.

                                                  8

     Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 8 of 22 PageID #: 139
        A. Plaintiffs Have Failed to Demonstrate Standing.

        The Supreme Court has enumerated three elements of “the irreducible constitutional

minimum of standing”:

        First, and foremost, there must be alleged (and ultimately proved) an “injury in
        fact”—a harm suffered by the plaintiff that is “concrete” and “actual or imminent,
        not ‘conjectural’ or hypothetical.” Second, there must be causation—a fairly
        traceable connection between the plaintiff’s injury and the complained-of conduct
        of the defendant. And third, there must be redressability—a likelihood that the
        requested relief will redress the alleged injury.

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102-04 (1998) (internal citations omitted).

Plaintiffs bear the burden of demonstrating standing and must plead each of these components

with specificity. Valley Forge Christian College v. Americans United for Separation of Church

and State, Inc., 454 U.S. 464, 472 (1982).

        Plaintiffs’ lack of standing stems from the Complaint’s failure to demonstrate an injury in

fact.   An injury in fact is “an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Carrico v. City and

County of San Francisco, 656 F.3d 1002, 1005 (9th Cir. 2011) (quoting Lujan, 504 U.S. at 560).

An injury in fact must be “certainly impending,” not merely possible at some point in the future.

Whitmore, 495 U.S. at 158. Plaintiffs whose fears are “imaginary or speculative, are not to be

accepted as appropriate plaintiffs.” Younger v. Harris, 401 U.S. 37, 42 (1971).

        Here, Plaintiffs seek relief from a law which has yet to take effect. Pub. Ch. 250, § 9. The

Complaint fails to name any individual or organization that has ever been penalized under the Act

or any imminent threat by Defendants of future enforcement against them. The Act bestows upon

the State Election Commission the power to use civil penalties for enforcement within its

discretion. See Pub. Ch. 250 § 2 (future Tenn. Code Ann. § 2-2-143(c) (“may impose a civil

penalty”)).   As the State Election Commission has not yet promulgated rules governing

                                                 9

    Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 9 of 22 PageID #: 140
enforcement to indicate how it will exercise its statutorily-granted discretion, Plaintiffs cannot

identify an imminent threat of civil penalty justifying pre-enforcement relief.             Likewise,

enforcement of the disclaimer provisions of Section 6 of Public Chapter 250 are not left to the

discretion of Defendants, but to Tennessee’s district attorneys. Pub. Ch. 250, § 6 (future Tenn.

Code Ann. § 2-19-145(e) (violation of the section is a misdemeanor offense). And there is no

indication in Plaintiffs’ Complaint as to how the district attorneys will use their broad prosecutorial

discretion. See Dearborne v. State, 575 S.W.2d 259, 262 (Tenn. 1978) (quoting Pace v. State, 566

S.W.2d 861, 866 (Tenn. 1978) (Henry, C.J., concurring)).

       Additionally, while Plaintiffs have discussed the activities in which they engage that they

fear might make them subject to some of the Act’s provisions, Plaintiffs have not alleged that they

intend to or will in fact violate these provisions. It is “not require[d] [for] a plaintiff to expose

himself to liability before bringing suit to challenge the basis for the threat” of state action.

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128-129 (2007). But a plaintiff attempting to

challenge a law pre-enforcement must demonstrate that enforcement is “sufficiently imminent.”

Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014). To do so, the plaintiff must allege

an intent “to engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by a statute, and there exists a credible threat of prosecution thereunder.” Babbitt v.

United Farm Workers Nat. Union, 442 U.S. 289, 298 (1979). Here, Plaintiffs have not alleged

that they intend to refuse to train workers, “intentionally or knowingly” turn in over 100 incomplete

forms, or refuse to use disclaimers, nor have they alleged that it is inevitable that they will run

afoul of these provisions by mistake. Consequently, Plaintiffs have not established an injury-in-

fact sufficient to bestow them with standing and their claims should be dismissed.




                                                  10

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 10 of 22 PageID #: 141
        Plaintiffs have not alleged what enforcement actions the Defendants may take, nor have

they illuminated whether they have or will engage in actions that could give rise to enforcement.

They have failed to describe an imminent harm, and thus have not presented the Court with an

injury in fact sufficient to render this case justiciable. By failing to do so, Plaintiffs have deprived

this Court of jurisdiction. The Complaint should be dismissed.

        B. This Matter is Not Ripe for Review

        The ripeness doctrine is “drawn both from Article III limitations on judicial power and

from prudential reasons for refusing to exercise jurisdiction.” Kiser v. Reitz, 765 F.3d 601, 606 (6th

Cir. 2014) (quoting Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n. 18 (1993)). Ripeness

“prevent[s] the courts. . . from entangling themselves in abstract disagreements” and protects

against “judicial interference until a[] . . .decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49 (1967).

A claim is not ripe where “it rests upon contingent future events that may not occur as anticipated,

or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998) (citations

omitted).

        In assessing the ripeness of a case, a court must “evaluate both the fitness of the issues for

judicial decision and the hardship to the parties of withholding court consideration.” Abbott, 387

U.S. at 149. Here, the issue is not fit for a judicial decision because Plaintiffs’ claims are based

on contingent future events that may never occur. See Texas, 523 U.S. 296, 300. The Act has

never been enforced because it has yet to even take effect. Rulemaking necessary to implement

the Act has not occurred yet. None of the Defendants have indicated how they will utilize their

discretion in enforcement. Plaintiffs’ Complaint does not indicate that they will perform an act

that could lead to enforcement. See National Rifle Ass’n of America v. Magaw, 132 F. 3d 272, 284



                                                  11

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 11 of 22 PageID #: 142
(6th Cir. 1997) (ripeness requires an allegation of intention to refuse to comply with the challenged

enactment).

         Plaintiffs are asking this Court to make a great many assumptions. But where a court “has

no idea whether or when” a penalty will be ordered “the issue is not fit for adjudication.” Id.

(quoting Toilet Goods Assn., Inc. v. Gardner, 387 U.S. 158, 163 (1967)). It is too early for this

Court to intervene as “the operation of [a] statute is better grasped when viewed in light of a

particular application,” and “[d]etermination of the scope. . .of legislation in advance of its

immediate adverse effect in the context of a concrete case involves too remote and abstract an

inquiry for the proper exercise of the judicial function.” Id. (quoting Longshoremen v. Boyd, 347

U.S. 222, 224 (1954)). Postponing a decision in this case “until a more concrete controversy arises,

also has the advantage of permitting the state courts further opportunity to construe” the statute’s

provisions. Id. (quoting Renne v. Geary, 501 U.S. 312, 323 (1991)). It would also give the

opportunity for the promulgation of rules that would further detail implementation of the process.

         Given that Plaintiffs’ Complaint does little more than identify the Plaintiffs and

characterize the Act, they have failed to demonstrate ripeness and have deprived this Court of

jurisdiction. The Complaint should be dismissed..

II.      PLAINTIFFS’ CLAIMS FAIL AS A MATTER OF LAW.

         A.     Count 1-Vagueness.

         For their first count, Plaintiffs strain to divest themselves of their ordinary understanding

of language in order to argue that they cannot comprehend several parts of the Act. For example,

Plaintiffs cannot parse “individuals who are not paid to collect voter registration applications” and

“organizations that are not paid to collect voter registration applications and that use only unpaid

volunteers to collect voter registration applications.” (DE 1, ¶ 64). They also allegedly cannot



                                                  12

      Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 12 of 22 PageID #: 143
comprehend the words “incomplete” and “lacking,” (DE 1, ¶ 67), even though “incomplete voter

registration application” is a defined term and the word “lacking” appears nowhere in the Act. See

Pub. Ch. 250, § 2 (future Tenn. Code Ann. § 2-2-143).

       Plaintiffs also cannot apparently understand:

           •   The sentence “A person or organization who collects an application that only

               contains a name or initial is not required to file the application with the election

               commission.” (DE 1, ¶ 68)

           •   The word “complete” when compared to its opposite in the defined term

               “incomplete voter registration application.” (DE 1, ¶ 69).

           •   The phrase “public communication regarding voter registration status.” (DE 1, ¶

               71)

           •   The phrase “public communication” even though it is defined by the Act. (DE 1,

               ¶71)

           •   The phrase “regarding voter registration status.” (DE 1, ¶ 71).

           •   And finally, the word “includes.” (DE 1, ¶ 72).

       Despite the relatively straightforward vocabulary chosen here by the General Assembly (to

be made even easier to digest with future rulemaking once the law becomes effective), Plaintiffs

contend that this language is vague—and unconstitutionally so.

       To succeed on a vagueness challenge, Plaintiffs must demonstrate either that the Act (1)

“fails to provide people of ordinary intelligence a reasonable opportunity to understand what

conduct it prohibits”; or (2) “authorizes or even encourages arbitrary and discriminatory

enforcement.” Johnson v. United States, 135 S.Ct. 2551, 2566 (2015). But courts should not go

so far as to require “perfect clarity and precise guidance,” Holder v. Humanitarian Law Project,


                                                13

  Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 13 of 22 PageID #: 144
561 U.S. 1, 19 (2010), because laws marked by “flexibility and reasonable breadth, rather than

meticulous specificity” are not vague. Platt v. Bd. of Comm’rs on Grievances & Discipline of

Ohio Supreme Court, 894 F.3d 235, 246 (6th Cir. 2018). “The degree of vagueness that the

Constitution tolerates – as well as the relative importance of fair notice and fair enforcement –

depends in part on the nature of the enactment.” Vill. of Hoffman Estates v. Flipside, Hoffman

Estates, Inc., 455 U.S. 489, 498 (1982). The Supreme Court has “expressed greater tolerance of

enactments with civil rather than criminal penalties because the consequences of imprecision are

qualitatively less severe.” Id. at 498-99.   A statute will be struck down as facially vague only if

the plaintiff has “demonstrate[d] that the law is impermissibly vague in all of its applications.”

Vill. of Hoffman Estates, 455 U.S. at 497. Furthermore, a litigant raising a vagueness challenge

must show that the statute in question is vague as applied to his own conduct, without regard to its

potentially vague application in other circumstances. U.S. v. McKinnon Bridge Co., Inc. 514

F.Supp. 546, 548 (M.D. Tenn. 1981) (citing Parker v. Levy, 417 U.S. 733, 755-56 (1974); L. Tribe,

American Constitutional Laws 12-29 (1978)).

       It is abundantly clear what each of the challenged terms mean. The language is neither

complex nor confusing, and is either defined in Black’s Law Dictionary or by the Act itself. And

while Plaintiffs can argue hypotheticals, that is not constitutionally sufficient: almost all statutes

are “susceptible to clever hypotheticals testing its reach.” Platt, 894 F.3d 235 at 251. It is

incomprehensible how Plaintiffs can use the word “includes” fifteen times in their Complaint and

yet not understand its meaning within the Act.

       If Plaintiffs require further assistance to cure their misapphrension, Tennessee can provide

it; Plaintiffs can avail themselves of upcoming training, Pub. Ch. 250, § 1, or participate in the

rulemaking process, Pub. Ch. 250, § 2. Based upon a plain reading of the Act, without improperly



                                                 14

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 14 of 22 PageID #: 145
isolating terms, Plaintiffs have failed to adequately allege the Act is vague as applied to their own

conduct, let alone potentially vague in other circumstances. McKinnon Bridge Co., Inc. 514

F.Supp. 546, 548 (M.D. ten. 1981).        Plaintiffs’ claims of unconstitutional vagueness should be

dismissed.

        B.      Count 2-1st Amendment Rights for Paid Workers and Paying Organizations.

        In count 2, Plaintiffs complain that they will be subject to burdensome pre-registration and

trainings that violate their “First Amendment rights of paid voter registration workers and the

organizations, such as Plaintiffs, with whom they are affiliated.” (DE 1, ¶ 78).

        First, Plaintiffs do not enjoy standing to assert the rights of paid voter registration workers.

They are not individual workers, but organizations. (DE 1, ¶ 18-25). Parties can only assert their

own legal rights, so Plaintiffs again lack standing to argue as to the voter registration workers. See

Warth v. Seldin, 422 U.S. 490, 498 (1975) (a party “generally must assert his own legal rights and

interests, and cannot rest his claim to relief on the legal rights or interests of third parties.”).

        Second, Plaintiffs do not identify the First Amendment right they claim the Act allegedly

infringes. The First Amendment contains a number of distinct fundamental rights, and Defendants

should not be required to guess which one applies or properly answer whether the Act violates an

unidentified right. Absent identification of the right, Defendants cannot assume the appropriate

constitutional standard and this Court could not, without great assumption, begin to analyze the

constitutional claims. Thus this count fails to satisfy the standard in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) (requiring that the pleading contain more than labels and conclusions and

must “give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”)

(citing Conley v. Gibson, 355 U.S. 41, 47 (1957)).




                                                   15

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 15 of 22 PageID #: 146
       Regardless, the First Amendment does not prohibit differentiating between groups, nor

does it require a rational basis for enactments. This count should therefore be dismissed.

       C.      Count 3-Free Speech Clause.

       Plaintiffs in this count argue that the disclaimer that will be required by future-Tenn. Code

Ann. § 2-19-145 (Pub. Ch. 250, § 6) violates the Free Speech Clause of the First Amendment. (DE

1, ¶ 79-84). They argue that strict scrutiny is the appropriate constitutional test. (DE 1, ¶ 81).

They are wrong on both counts.

       First, strict scrutiny is the incorrect standard here because the disclosure required by the

Act is not opinion speech but factual, commercial speech. Our Constitution differentiates between

requiring a person or organization to affirmatively state a specific opinion and requiring a person

or organization to state a fact. Discount Tobacco City & Lottery, Inc. v, U.S., 674 F.3d 509, 554

(6th Cir. 2012) (contrasting compelled speech under Wooley v. Maynard, 430 U.S. 705 (1977)

with commercial-speech under Zauderer v. Office of Disciplinary Counsel of the Supreme Court

of Ohio, 471 U.S. 626 (1985)). Our constitutional also distinguishes between laws that restrict

speech and laws that require disclosures. Id. at 509 (comparing Central Hudson Gas & Elec. Corp.

v. Public Serv. Comm’n of N.Y., 447 U.S. 557 (1980) to Zauderer, 471 U.S. 626).

       Here, the Act does not restrict speech. It merely requires that public communications

regarding voter registration status and voter registration websites display a disclaimer that informs

the viewer that the website/communication is not affiliated with or authorized by the Secretary of

State. Pub. Ch. 250, § 6. This information is plainly factual, and does not hinder the speaker from

stating opinion or otherwise engaging in free speech. Under the Sixth Circuit’s precedents, this is

not considered compelled speech but commercial speech; the appropriate test is thus rational-basis




                                                 16

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 16 of 22 PageID #: 147
review. See Discount Tobacco, 674 F.3d at 559 (factual and accurate disclosures require rational-

basis review under Zauderer).

        The disclosure requirement certainly has a rational basis in law. Under rational-basis

review, a law is presumed constitutional, and “[t]he burden is on the one attacking the legislative

arrangement to negate every conceivable basis which might support it.” Heller v. Doe, 509 U.S.

312, 320 (1993) (internal quotations omitted); see also Walker v. Bain, 257 F.3d 660, 668 (6th Cir.

2001) (stating that a statute is subject to a “strong presumption of validity” under rational-basis

review and will be upheld “if there is any reasonably conceivable state of facts that could provide

a rational basis.”).

        A court conducting a rational-basis review does not sit “as a super legislature to judge the

wisdom or desirability of legislative policy determinations” but asks only whether there is some

conceivable rational basis for the challenged statute. Heller, 509 U.S. at 319. Under rational-basis

review, it is “‘constitutionally irrelevant [what] reasoning in fact underlays the legislative

decision.’” R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980) (quoting Flemming v. Nestor, 363 U.S.

603, 612 (1960)). In enacting the Act, the General Assembly had “absolutely no obligation to

select the scheme” that a court might later conclude was best. Nat’l R.R. Passenger Corp. v. A.T.

& S.F.R. Co., 470 U.S. 451, 477 (1985). See McGowan v. Maryland, 366 U.S. 420, 425-426 (1961)

(“State legislatures are presumed to have acted within their constitutional power despite the fact

that in practice, their laws result in some inequality.”). And Tennessee “has no obligation to

produce evidence to sustain the rationality of its action; its choice is presumptively valid and ‘may

be based on rational speculation unsupported by evidence or empirical data.’” TriHealth, Inc. v.

Bd. of Comm’rs, 430 F.3d 783, 790 (6th Cir. 2005) (quoting FCC v. Beach Commc’ns, Inc., 508

U.S. 307, 315 (1993)).



                                                 17

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 17 of 22 PageID #: 148
        Again, a court does not review a statute’s wisdom or desirability but considers only whether

it has a rational basis. To conclude otherwise is to impose one’s own view of what a State ought

to do. See Bruning, 455 F.3d at 867-68 (“Whatever our personal views regarding this political and

sociological debate, we cannot conclude that the State’s justification ‘lacks a rational relationship

to legitimate state interest.’”) (internal quotations omitted).

        Here, the disclosure is designed to limit the risk of disenfranchisement by voters who could

mistakenly believe that by completing a voter registration form with a third-party organization

they are all set to vote in Tennessee. For example, a qualified voter must register at least 30 days

prior to an election. The election commission will process any voter registration form that has

been postmarked at least thirty days before an election. Tenn. Code Ann. § 2-2-109. But what if

a Tennessee prospective voter waits until the last day to register and mails a form, not to the

election commission, but to a third-party voter registration organization misapprehending that the

organization is not part of the secretary of state? Or if a third-party voter registration organization

creates an unofficial voter lookup that prospective voters rely upon to see if they are eligible to

vote even though there might be errors? Tennessee citizens may be disenfranchised.

        That outcome is unconscionable. And the disclosure is designed to safeguard against such

a situation by ensuring that a prospective voter does not rely upon a voter registration organization

by believing that it is synonymous with the election commission and the secretary of state.

        Avoiding disenfranchisement of Tennessee voters is clearly a legitimate state interest, and

the disclosure is rationally related to that outcome. This count should be dismissed as a matter of

law.




                                                  18

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 18 of 22 PageID #: 149
        D.       Count 4-Fundamental Right to Vote.

        Plaintiffs lastly argue that the Act violates the First Amendment by restricting the exercise

of the fundamental right to vote. (DE 1, ¶ 85-93).

        While the right to vote is fundamental, Plaintiffs have no right to vote. They are not

individual citizens, but organizations. (DE 1, ¶ 18-25). As only citizens enjoy the constitutionally

protected right to vote, see Reynolds v. Sims, 377 U.S. 533, 567-68 (1964), Plaintiffs again lack

standing to raise this argument. See Johnson v. Bredesen, No. 3:07-0372, 2007 WL 1387330 at * 1

(M.D. Tenn. May 8, 2007) (finding that since non-profit organization may not exercise a right to vote in

any election, organization has no standing to assert the loss of a right to vote if injunction is not granted);

Warth, 422 U.S. at 498 (a party “generally must assert his own legal rights and interests, and cannot

rest his claim to relief on the legal rights or interests of third parties.”).

        Moreover, Plaintiffs do not even define the First Amendment rights they claim are deprived

by the Act. They characterize what the law does, and argue that it violates “the exercise of First

Amendment rights in connection with the fundamental right to vote,” (DE 1, ¶ 93), but do not

attempt to define what right under the First Amendment is infringed. The First Amendment

contains a number of distinct fundamental rights, and Defendants cannot guess which one applies

or properly answer whether the Act violates an unidentified right. Thus this count also fails to

satisfy the standard in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (requiring that the pleading

contain more than labels and conclusions and must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.”) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957)).

This count should therefore be dismissed.




                                                      19

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 19 of 22 PageID #: 150
                                        CONCLUSION

       Plaintiffs clearly disagree with the policy expressed by the Act. Having lost the legislative

battle, they now appeal to this Court to intercede and overrule the will of the Tennessee General

Assembly. But federal courts may not do so unless the challenged enactment fails to satisfy the

minimum constitutional requirements. Even if Plaintiffs could remedy standing and ripeness to

present this Court with a justiciable case, the Act meets the constitutional minimums and does not

violate the First and Fourteenth Amendments. Accordingly, Plaintiffs’ Complaint should be

dismissed.

                                                      Respectfully Submitted,


                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                     JANET M. KLEINFELTER
                                                     Deputy Attorney General

                                                      /s/Alexander S. Rieger
                                                      ALEXANDER S. RIEGER
                                                      KELLEY. L. GROOVER
                                                     Assistant Attorneys General
                                                     Public Interest Division
                                                     War Memorial Bldg, 3rd Floor
                                                     P.O. Box 20207
                                                     Nashville, TN 37202
                                                     (615) 741-2408
                                                     alex.rieger@ag.tn.gov




                                                20

  Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 20 of 22 PageID #: 151
                                 CERTIFICATE OF SERVICE


        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.


       TAYLOR A. CATES
       BURCH, PORTER, & JOHNSON, PLLC
       130 N. Court Avenue
       Memphis, TN 38103
       (901) 524-5165
       tacates@bpjlaw.com
       wirvine@bpjlaw.com

       JON GREENBAUM
       EZRA D. ROSENBERG
       JULIE HOUK
       POOJA CHAUDHURI
       LAWYERS’COMMITTEE FOR CIVIL RIGHTS UNDER LAW
       1500 K Street, NW, Ste. 900
       Washington, D.C. 20005
       (202) 662-8600
       erosenberg@lawyerscommittee.org
       pchaudhuri@lawyerscommittee.org

       IRA M. FEINBERG
       HOGAN LOVELLS US LLP
       390 Madison Avenue
       New York, NY 10017
       (212) 918-3509
       ira.feinberg@hoganlovells.com

       ALLISON M. RYAN
       HOGAN LOVELLS US LLP
       555 Thirteenth Street, NW
       Washington, DC 20004-1109
       (202) 637-5600
       allison.holt@hoganlovells.com

       YAEL BROMBERG
       BROMBERG LAW LLC
       The Andrew Goodman Foundation
       10 Mountainview Road
       Upper Saddle River, NJ 07458

                                                  21

   Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 21 of 22 PageID #: 152
       (202) 995-1808
       yaelbromberglaw@gmail.com

       DANIEL AYOADE YOON, BPR No. 028798
       2004 8th Ave S
       Nashville, TN 37204
       (615) 541-5141
       danielayoadeyoon@gmail.com

on this 3rd day of June, 2019.

                                               /s/Alexander S. Rieger
                                               ALEXANDER S. RIEGER
                                               Assistant Attorney General




                                     22

  Case 3:19-cv-00365 Document 22 Filed 06/03/19 Page 22 of 22 PageID #: 153
